DETAILED ACTION

This office action is a response to the request for continued examination filed on 10/8/2021. Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Juan Rossi on 1/20/2022. 
The application has been amended as follows:

In the claims:
The claims have been amended as follows:
-In claim 1, line 2, the phrase “control plan data,” has been changed to --control plane data--.
-In claim 10, line 6, the phrase “control plan data,” has been changed to --control plane data--.
-In claim 19, line 3, the phrase “control plan data,” has been changed to --control plane data--.


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment and remarks filed on 9/7/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for dynamic selection of active edge routers which involves monitoring trigger conditions related to transport links between two or more edge routers and external networks. A first parameter associated with a first edge router is modified if trigger condition related to the transport link is detected. The first parameter is compared with a second parameter associated with a second edge router. A role of primary edge router is dynamically arranged to the first or second edge router based on comparing the parameters, and traffic is routed through the primary edge router.
Closest prior art include Bonhomme et al, Ghosh, and Cirkovic et al. Bonhomme discloses a data transmission system where loss of connection between two routers in the network is detected, and a failure of link associated with a switch and the router is detected. A router may use Border Gateway Protocol to monitor connection, and VRRP mechanism may be triggered to allow data path to be established through another router. Ghosh discloses the use of VRP to provide dynamic failover based on status of WAN interfaces of routes of a device. Cirkovic discloses that BFD sessions between routers may be formed to verify connectivity, and connectivity verification message may be sent according to a predefined time period. However, prior art on record does not disclose monitoring control connections between edge routers and network controllers, and detecting trigger conditions based on a failure related to a control connection between the network controller and an edge router where failure indicates a connectivity issue with a transport link between the edge router and an external network.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SAUMIT SHAH/Primary Examiner, Art Unit 2414